                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


XAVIER EDMOND #1912946                            CASE NO. 6:20-CV-01449 SEC P

VERSUS                                            JUDGE JAMES D. CAIN, JR.

JOSHUA HADDAD ET AL                               MAGISTRATE JUDGE PATRICK J.
                                                  HANNA


                                       JUDGMENT

       Before the court is a Report and Recommendation [doc. 15] of the Magistrate Judge,

recommending that this matter be dismissed in accordance with the provisions of Federal

Rule of Civil Procedure 41(b), based on the plaintiff’s failure to comply with a court order.

The court has conducted an independent review of the record, notes the lack of objections,

and finds that the report and recommendation is correct under applicable law. Accordingly,

IT IS ORDERED that the Report and Recommendation [doc. 15] be ADOPTED and that

all claims in this matter be DISMISSED WITHOUT PREJUDICE under Federal Rule

of Civil Procedure 41(b).

       THUS DONE AND SIGNED in Chambers on this 30th day of June, 2021.



                    _________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
